Name: Commission Regulation (EC) No 3405/93 of 13 December 1993 laying down detailed rules under Council Regulation (EEC) No 1765/92 as regards the reporting of market prices and offers by certain Member States and the subsequent assessment by the Commission of the observed reference price of oil seeds
 Type: Regulation
 Subject Matter: trade policy;  prices;  plant product
 Date Published: nan

 Avis juridique important|31993R3405Commission Regulation (EC) No 3405/93 of 13 December 1993 laying down detailed rules under Council Regulation (EEC) No 1765/92 as regards the reporting of market prices and offers by certain Member States and the subsequent assessment by the Commission of the observed reference price of oil seeds Official Journal L 310 , 14/12/1993 P. 0010 - 0013 Finnish special edition: Chapter 3 Volume 54 P. 0011 Swedish special edition: Chapter 3 Volume 54 P. 0011 COMMISSION REGULATION (EC) No 3405/93 of 13 December 1993 laying down detailed rules under Council Regulation (EEC) No 1765/92 as regards the reporting of market prices and offers by certain Member States and the subsequent assessment by the Commission of the observed reference price of oil seedsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EEC) No 1552/93 (2), and in particular Article 5 (1) (d) thereof, Whereas owing to fluctuations in market prices and offers for oil seeds, prices and offers in relation to oil seeds need to be reported by certain Member States to the Commission on a regular basis; Whereas the Member States concerned should adjust those prices and offers so that they correspond to oil seeds of a specified quality; Whereas in the absence of prices and offers for oil seeds, Member States should also report to the Commission on a regular basis prices and offers for oils and meals derived from oil seeds processed within the Community; Whereas in order to determine a regional reference amount as required by Article 5 (1) (d) of Regulation (EEC) No 1765/92 it is necessary for the Commission to assess the observed reference price of oil seeds on a regular basis, by reference to prices and offers reported to it in respect of Community representative markets; Whereas Community representative markets should be defined as those on which oil seeds for delivery to centres of demand are traded, centres of demand being places where purchasers are actively competing for the purchase of oil seeds; Whereas if less than two prices or offers are available for the assessment of the observed reference price, the Commission should make its assessment by reference to prices and offers in relation to oils and meals obtained from the processing of oil seeds in the Community, reduced by the processing costs; Whereas to avoid distortions in the observed reference price the Commission should exclude from its assessment any prices or offers which are not representative; Whereas it is necessary that Member States should know which prices and offers the Commission has taken into account in assessing the observed reference price; Whereas it is necessary to repeal Commission Regulation No 225/67/EEC (3), as last amended by Regulation (EEC) No 2869/87 (4); Whereas the provisions of this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation: - a Community representative market is a market in which oil seeds for delivery to a centre of demand are traded, - a centre of demand is a place where purchasers are actively competing for oil seeds. Article 2 1. The Member States listed at Annex I shall report to the Commission: - periodically, and at least twice per month, the prices paid and offers made by buyers and sellers being quoted on their markets for colza and rape seed, for sunflower seeds and for soya beans in bulk and for oils and meals derived from the processing of those oil seeds in the Community, - immediately, any prices paid and offers made by buyers and sellers not previously reported, quoted on their markets for colza and rape seed, for sunflower seed and for soya beans in bulk and for oils and meals derived from the processing of those oil seeds in the Community during the period from 1 July 1993 to the date of entry into force of this Regulation. They shall specify to the extent possible, in respect of each category of oil seeds, oils and meals, the market in question, details as to the quality of the seeds, the terms, the place of delivery and any other relevant information. 2. Where prices and offers being quoted in a market do not relate, or have not been adjusted to relate, to oil seeds of a quality as specified in Annex II, those prices and offers shall be adjusted by the relevant Member State so as to correspond to oil seeds of the quality specified. Article 3 1. In order to determine a final regional reference amount as required by Article 5 (1) (d) of Regulation (EEC) No 1765/92, the Commission shall, on a monthly basis, assess the observed reference price of oil seeds by reference to the following in order of preference: (i) those prices and offers reported to it under Article 2 (1) in respect of Community representative markets for delivery to a centre of demand, which relate to colza and rape seed, to sunflower seed and to soya beans in bulk; (ii) any other prices and offers of which the Commission is aware, being quoted on Community representative markets for delivery to a centre of demand, for colza and rape seed, for sunflower seed and for soya beans in bulk. 2. The Commission may exclude from its assessment: - any price or offer for colza, rape seed or sunflower seed which does not relate to a delivery to be effected within 30 days following the date of assessment of the observed reference price, - any price or offer for soya beans which does not relate to a delivery to be effected within two months following the date of assessment of the observed reference price, - any price or offer in respect of a purchase of less than 500 tonnes of oil seeds, - any price or offer relating to oil seeds of a quality not usually sold on the open market, - any price or offer which is not representative of the true level of prices and offers in the Community representative market in question for oil seeds in bulk, taking into account the general trend in prices and offers in that market and any other relevant information available. Article 4 If less than two prices or offers are available in a month for the assessment of the observed reference price under Article 3, the Commission may make its assessment by reference to the following in order of preference: (i) those price and offers reported to it under Article 2 (1) in respect of Community representative markets; (ii) any other prices and offers of which the Commission is aware, being quoted on Community representative markets, which relate to oils and meals obtained from the processing of oil seeds in the Community, taking into account the quantities of oils and meals derived from such processing, reduced by the amount corresponding to the cost of processing specified in Annex III. The Commission shall: (a) exclude from its assessment any price or offer which is not representative of the true level of prices and offers in the representative market in question, taking into account the general trend in prices and offers in that market and any other relevant information available; (b) exclude from its assessment any price or offer in respect of oil which does not relate to the crude product, of which the content of free fatty acids does not exceed 2 % in the case of colza and rape seed and sunflower seed, or 1,25 % in the case of soya beans. Article 5 The Commission shall inform Member States monthly of the prices and offers which it takes into account in assessing the observed reference price of oil seeds. Article 6 Commission Regulation No 225/67/EEC is hereby repealed. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12. (2) OJ No L 154, 25. 6. 1993, p. 19. (3) OJ No 136, 30. 6. 1967, p. 2919/67. (4) OJ No L 273, 26. 9. 1987, p. 16. ANNEX I Member States required to report prices and offers under Article 2 of Regulation (EC) No 3405/93: """ ID="1">Ã > ID="2">Ã > ID="3">Ã > ID="4"> > ID="5"> > ID="6"> > ID="7"> > ID="8"> > ID="9"> "> ID="1">Ã  (1)> ID="2">Ã > ID="3">Ã > ID="4"> > ID="5">Ã > ID="6">Ã > ID="7"> > ID="8">Ã > ID="9">Ã "> ID="1"> > ID="2"> > ID="3"> > ID="4">Ã > ID="5">Ã > ID="6">Ã > ID="7"> > ID="8"> > ID="9"> "> ID="1">Ã > ID="2">Ã > ID="3">Ã > ID="4">Ã > ID="5">Ã > ID="6">Ã > ID="7"> > ID="8">Ã > ID="9">Ã "> ID="1"> > ID="2"> > ID="3"> > ID="4">Ã > ID="5">Ã > ID="6">Ã > ID="7">Ã > ID="8">Ã > ID="9">Ã "> ID="1"> > ID="2">Ã > ID="3">Ã > ID="4"> > ID="5">Ã > ID="6">Ã > ID="7">Ã > ID="8">Ã > ID="9">Ã "> ID="1">Ã > ID="2">Ã > ID="3">Ã > ID="4"> > ID="5"> > ID="6"> > ID="7"> > ID="8"> > ID="9"> "" > (1) Hamburg, Wuerzburg and Dresden. ANNEX II Oil seed quality standard for the purposes of Article 2 (2) of Regulation (EC) No 3405/93: """ ID="1">2 %> ID="2">9 %> ID="3">40 %"> ID="1">2 %> ID="2">9 %> ID="3">44 %"> ID="1">1 % (1)> ID="2">14 %> ID="3">18 %"" > (1) To apply except when in a Member State another recognized commercial standard applies. ANNEX III Amounts of oil and meals obtained from, and cost incurred by, oil seed processing "(by 100 kg of oil seeds)""" ID="1">2,5-3,5> ID="2">40> ID="3">56"> ID="1">3,0-3,5> ID="2">42> ID="3">39"> ID="1">3,0-3,5> ID="2">42> ID="3">56"> ID="1">2,0-2,5> ID="2">18> ID="3">78">